As filed with the Securities and Exchange Commission on September 29, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TURBOSONIC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 13-1949528 (State of Incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 550 Parkside Drive, Suite A-14 Waterloo, Ontario, Canada N2L 5V4 (519)885-5513 (Address and telephone number of registrant’s principal executive offices) Egbert Q. van Everdingen President Turbosonic Technologies, Inc. 550 Parkside Drive, Suite A-14 Waterloo, Ontario, Canada N2L 5V4 (519)885-5513 (Name, Address and Telephone Number of Agent for Service) Copy to: Ira I. Roxland Sonnenschein Nath & Rosenthal LLP 1221 Avenue of the Americas NewYork, NewYork10020 Telephone:(212) 768-6700 Fax:(212) 768-6800 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.: o Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Class of Securities to be Registered (1) Amount to be Registered (2) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, $0.10 par value per share 5,000,000 shares $2,000,000 (3) Rights to purchase common stock — (4) This registration statement relates to: (a)non-transferable subscription rights to purchase common stock of Registrant, which rights are to be distributed to holders of Registrant’s common stock; and (b) shares of common stock issuable upon the exercise of such rights. Pursuant to Rule 416(a) under the Securities Act of 1933, this registration statement also covers any additional securities that may be offered or issued in connection with any stock split, stock dividend or similar transaction. Represents the gross proceeds from the assumed exercise of all non-transferable subscription rights. Pursuant to Rule 457(g) of the Securities Act of 1933, no separate registration fee is required for the rights because the rights are being registered in the same registration statement as the common stock of Registrant underlying the rights. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information contained in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED SEPTEMBER29, 2010 TURBOSONIC TECHNOLOGIES, INC. Subscription Rights to Purchase up to [Ÿ] Shares of Common Stock at $[Ÿ] per Full Share We are distributing, at no charge, to holders of our common stock non-transferable subscription rights to purchase up to [Ÿ] shares of our common stock. You will receive one subscription right for each [Ÿ] shares of common stock owned at 5:00p.m., New York City time, on [Ÿ], 2010. Each subscription right will entitle you to purchase one share of our common stock at a subscription price of $[Ÿ] per full share, which we refer to as the basic subscription privilege. The per share price was determined by our board of directors after a review of recent historical trading prices of our common stock and the closing sales price of our common stock on [Ÿ], 2010, the last trading day prior to the announcement of the subscription price. The closing price of our common stock on [Ÿ], 2010 was $[Ÿ]. If you fully exercise your basic subscription privilege and other stockholders do not fully exercise their basic subscription privileges, you may also exercise an over-subscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons exercising this over-subscription right. If all the rights were exercised, the total purchase price of the shares offered in this rights offering would be $[Ÿ] million. The subscription rights will expire if they are not exercised by 5:00p.m., New York City time, on [Ÿ], 2010, unless we extend the rights offering period. We have the option to extend the rights offering and the period for exercising your subscription rights for a period not to exceed 30days, although we do not presently intend to do so. You should carefully consider whether to exercise your subscription rights prior to the expiration of the rights offering. All exercises of subscription rights are irrevocable, even if the rights offering is extended by our board of directors. However, if we amend the rights offering to allow for an extension of the rights offering for a period of more than 10days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. All of our executive officers and outside directors have informed us of their present intention to purchase an aggregate of 324,134 shares that are subject to their basic subscription privileges, at the same subscription price offered to stockholders, for an aggregate of $[Ÿ]. Our board of directors is making no recommendation regarding your exercise of the subscription rights. The subscription rights may not be sold, transferred or assigned and will not be listed for trading on any stock exchange or market or quoted on the OTC BulletinBoard. Our board of directors may cancel the rights offering at any time prior to its expiration for any reason. In the event the rights offering is cancelled, all subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. The shares of common stock are being offered directly by us without the services of an underwriter or selling agent. Our common stock is currently quoted on the OTC Bulletin Board under the symbol “TSTA.” The closing price of our common stock on [Ÿ], 2010 was $[Ÿ] per share. The shares of common stock issued in the rights offering will also be quoted on the OTC Bulletin Board under the same symbol. The exercise of your subscription rights for shares of our common stock involves risks. See “Risk Factors” beginning on page[Ÿ] of this prospectus as well as the risk factors and other information in any documents we incorporate by reference into this prospectus to read about important factors you should consider before exercising your subscription rights. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is [Ÿ], 2010 TABLE OF CONTENTS Page QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING iii PROSPECTUS SUMMARY 1 RISK FACTORS 9 DILUTION 16 PRICE RANGE OF OUR COMMON STOCK 17 USE OF PROCEEDS 17 CAPITALIZATION 18 THE RIGHTS OFFERING 19 MATERIAL U.S.FEDERAL INCOME TAX CONSEQUENCES 33 DESCRIPTION OF OUR COMMON STOCK 38 DESCRIPTION OF SUBSCRIPTION RIGHTS 39 PLAN OF DISTRIBUTION 41 LEGAL MATTERS 41 EXPERTS 41 WHERE YOU CAN FIND ADDITIONAL INFORMATION 42 - i - As permitted under the rules of the Securities and Exchange Commission, or the SEC, this prospectus incorporates important business information about Turbosonic Technologies, Inc. that is contained in documents that we file with the SEC, but that are not included in or delivered with this prospectus. You may obtain copies of these documents, without charge, from the website maintained by the SEC at www.sec.gov, as well as other sources. See “Where You Can Find Additional Information” in this prospectus. You should rely only on the information contained in or incorporated by reference into this prospectus. We have not authorized anyone to provide you with additional or different information from that contained in or incorporated by reference into this prospectus. You should assume that the information contained in or incorporated by reference into this prospectus is accurate only as of any date on the front cover of this prospectus or the date of the document incorporated by reference, as applicable, regardless of the time of delivery of this prospectus or any exercise of the subscription rights. Our business, financial condition, results of operations and prospects may have changed since those dates. CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS Forward-looking statements in this prospectus, including without limitation, statements relating to our plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995.Readers are cautioned that such forward-looking statements involve risks and un-certainties that could cause actual results to differ materially from historical results or those we anticipate.We refer you to“Risk Factors” as well as other factors discussed in this prospectus. Our statements are based upon information known to us as of the date of this prospectus, and we assume no obligation to update or alter our forward-looking statements within this prospectus, whether as a result of new information, future events or otherwise, except when required by applicable federal securities laws. - ii - QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING What is the rights offering? We are distributing to holders of our common stock, at no charge, non-transferable subscription rights to purchase shares of our common stock. You will receive one subscription right for each [Ÿ] shares of common stock you owned as of 5:00p.m., New York City time, on [Ÿ], 2010, the record date. The subscription rights will be evidenced by rights certificates. Each subscription right will entitle the holder to a basic subscription privilege and an over-subscription privilege. What is the basic subscription privilege? The basic subscription privilege of each subscription right gives our stockholders the opportunity to purchase oneshare of our common stock at a subscription price of $[Ÿ]per full share. We have granted to you, as a stockholder of record as of 5:00p.m., New York City time, on the record date, one subscription right for each [Ÿ] shares of our common stock you owned at that time. For example, if you owned 100shares of our common stock as of 5:00p.m., New York City time, on the record date, you would receive [Ÿ] subscription rights and would have the right to purchase [Ÿ]shares of common stock [(rounded down to [Ÿ]shares, with the total subscription payment being adjusted accordingly, as discussed below)] for $[Ÿ]per full share with your basic subscription privilege. You may exercise the basic subscription privilege of any number of your subscription rights, or you may choose not to exercise any subscription rights. If you hold your shares in the name of a broker, custodian bank, dealer or other nominee who uses the services of the Depository Trust Company, or DTC, DTC will issue one subscription right to the nominee for each [Ÿ] shares of our common stock you own at the record date. The basic subscription privilege of each subscription right can then be used to purchase one share of common stock for $[Ÿ]per full share. As in the example above, if you owned 100shares of our common stock on the record date, you would receive [Ÿ]subscription rights and would have the right to purchase [Ÿ]shares of common stock [(rounded down to [Ÿ]shares, with the total subscription payment being adjusted accordingly, as discussed below)] for $[Ÿ]per full share with your basic subscription privilege. Fractional shares of our common stock resulting from the exercise of the basic subscription privilege will be eliminated by rounding down to the nearest whole share, with the total subscription payment being adjusted accordingly. Any excess subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. What is the over-subscription privilege? We do not expect all of our stockholders to exercise all of their basic subscription privileges. The over-subscription privilege provides stockholders that exercise all of their basic subscription privileges the opportunity to purchase the shares that are not purchased by other stockholders. If you fully exercise your basic subscription privilege and other stockholders do not fully exercise their basic subscription privileges, you may also exercise an over-subscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons - iii - exercising this over-subscription right. To the extent the number of unsubscribed shares are not sufficient to satisfy all of the properly exercised over-subscription rights requests, then the available shares will be prorated among those who properly exercised over-subscription rights based on the number of shares each rights holder subscribed for under the basic subscription right. If this pro rata allocation results in any stockholder receiving a greater number of shares than the stockholder subscribed for pursuant to the exercise of the over-subscription privilege, then such stockholder will be allocated only that number of shares for which the stockholder oversubscribed, and the remaining shares will be allocated among all other stockholders exercising the over-subscription privilege on the same pro rata basis described above. The proration process will be repeated until all shares have been allocated or all over-subscription exercises have been fulfilled, whichever occurs earlier. In order to properly exercise your over-subscription privilege, you must deliver the subscription payment related to your over-subscription privilege prior to the expiration of the rights offering. Because we will not know the total number of unsubscribed shares prior to the expiration of the rights offering, if you wish to maximize the number of shares you purchase pursuant to your over-subscription privilege, you will need to deliver payment in an amount equal to the aggregate subscription price for the maximum number of shares of our common stock available to you, assuming that no stockholder other than you has purchased any shares of our common stock pursuant to their basic subscription privilege and over-subscription privilege. See “The Rights Offering— The Subscription Rights— Over-Subscription Privilege.” Fractional shares of our common stock resulting from the exercise of the over-subscription privilege will be eliminated by rounding down to the nearest whole share, with the total subscription payment being adjusted accordingly. Any excess subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. Why are we conducting the rights offering? We are conducting the rights offering to raise additional working capital for marketing opportunities stemming from both recent and anticipated enactments by theU.S. Environmental Protection Agency (EPA) of more stringent emission standards and rules for certain hazardous air pollutants. New rules for sulfur dioxide emissions by coal-fired power plants, pulp and paper mills, metallurgical smelters and cement kilns were adopted by theEPA{ in June 2010 and took effect on August 23, 2010. Proposed emission rules for Portland cement production facilities are expected to go into effect on November 8, 2010. The EPA is expected to promulgate new boiler MACT (Maximum Achievable Control Technology) rules for industrial steam and power generation in the U.S. marketin February 2011.Companies in these industry sectors will be afforded a 3-year compliance timeframe measured from the rules’ respective effective dates.We have years of experience, a large customer base and proven technologies for compliance in each of thesesectors. - iv - We anticipate that the rights offering will strengthen our financial condition by providing us with additional liquidity and increasing our stockholders’ equity. How was the $[Ÿ] per full share subscription price determined? In determining the subscription price, our board of directors considered a number of factors, including: the likely cost of capital from other sources, the price at which our stockholders might be willing to participate in the rights offering, historical and current trading prices for our common stock, our need for liquidity and capital and the desire to provide an opportunity to our stockholders to participate in the rights offering on a pro rata basis. In conjunction with its review of these factors, our board of directors also reviewed a range of discounts to market value represented by the subscription prices in various prior rights offerings of public companies. The subscription price was established at a price of $[Ÿ]per full share. The subscription price is not necessarily related to our book value, net worth or any other established criteria of value and may or may not be considered the fair value of our common stock to be offered in the rights offering. We cannot give any assurance that our common stock will trade at or above the subscription price in any given time period. Am I required to exercise all of the subscription rights I receive in the rights offering? No. You may exercise any number of your subscription rights, or you may choose not to exercise any subscription rights. However, if you choose not to exercise your subscription rights in full, the relative percentage of our common stock that you own will decrease, and your voting and other rights will be diluted. In addition, if you do not exercise your basic subscription privilege in full, you will not be entitled to participate in the over-subscription privilege. How soon must I act to exercise my subscription rights? The subscription rights may be exercised at any time beginning on the date of this prospectus and prior to the expiration of the rights offering, which is [Ÿ], 2010, at 5:00p.m., New York City time. If you elect to exercise any rights, the subscription agent must actually receive all required documents and payments from you prior to the expiration of the rights offering. Although we have the option of extending the expiration of the rights offering for a period not to exceed 30days, we currently do not intend to do so. May I transfer my subscription rights? No. You may not sell or transfer your subscription rights to anyone. Are we requiring a minimum subscription to complete the rights offering? No. - v - Are there any conditions to completing the rights offering? No. Can our board of directors extend, cancel or amend the rights offering? Yes. We have the option to extend the rights offering and the period for exercising your subscription rights for a period not to exceed 30days, although we do not presently intend to do so. If we elect to extend the expiration of the rights offering, we will issue a press release announcing such extension no later than 9:00a.m., New York City time, on the next business day after the most recently announced expiration of the rights offering. We will extend the duration of the rights offering as required by applicable law or regulation and may choose to extend it if we decide to give investors more time to exercise their subscription rights in this rights offering. If we elect to extend the rights offering for a period of more than 10days, then holders who have subscribed for rights may cancel their subscriptions and receive a refund of all money advanced. Our board of directors may cancel the rights offering at any time prior to the expiration of the rights offering for any reason. In the event that the rights offering is cancelled, we will issue a press release notifying stockholders of the cancellation and all subscription payments received by the subscription agent will be returned, without interest or penalty, as soon as practicable. Our board of directors also reserves the right to amend or modify the terms of the rights offering. If we should make any fundamental changes to the terms set forth in this prospectus, we will file a post-effective amendment to the registration statement in which this prospectus is included, offer potential purchasers who have subscribed for rights the opportunity to cancel such subscriptions and issue a refund of any money advanced by such stockholder and recirculate an updated prospectus after the post-effective amendment is declared effective with the SEC. In addition, upon such event, we may extend the expiration date of this rights offering to allow holders of rights ample time to make new investment decisions and for us to recirculate updated documentation. Promptly following any such occurrence, we will issue a press release announcing any changes with respect to this rights offering and the new expiration date. The terms of the rights offering cannot be modified or amended after the expiration date of the rights offering. Although we do not presently intend to do so, we may choose to amend or modify the terms of the rights offering for any reason, including, without limitation, in order to increase participation in the rights offering. Such amendments or modifications may include a change in the subscription price although no such change is presently contemplated. Is the board of directors and executive officers participating in the rights offering and has our board of directors made a recommendation to our stockholders regarding the rights offering? All of our executive officers and outside directors have informed us of their present intention to purchase an aggregate of 324,134 shares that are subject to their basic subscription privileges, at the same subscription price offered to stockholders, for an aggregate of $[Ÿ]. Although our directors are investing their own money in connection with the rights offering, our board of directors does not make any recommendation to stockholders regarding the - vi - exercise of rights under the rights offering. You should make an independent investment decision about whether or not to exercise your rights. Stockholders who exercise subscription rights risk investment loss on new money invested. We cannot assure you that the market price for our common stock will remain above the subscription price or that anyone purchasing shares at the subscription price will be able to sell those shares in the future at the same price or a higher price. If you do not exercise your rights, you will lose any value represented by your rights and your percentage ownership interest in us will be diluted. Please see “Risk Factors” for a discussion of some of the risks involved in investing in our common stock. What will happen if I choose not to exercise my subscription rights? If you do not exercise any subscription rights, the number of shares of our common stock you own will not change; however, due to the fact that shares will be purchased by other stockholders in the rights offering, including the shares to be purchased by certain of our directors and executive officers, your percentage ownership after the completion of the rights offering will be diluted. How do I exercise my subscription rights? What forms and payment are required to purchase the shares of our common stock? If you wish to participate in the rights offering, you must take the following steps: · deliver payment to the subscription agent using the methods outlined in this prospectus before 5:00p.m., New York City time, on [Ÿ], 2010;and · deliver a properly completed rights certificate to the subscription agent before 5:00p.m., New York City time, on [Ÿ], 2010. If you cannot deliver your rights certificate to the subscription agent prior to the expiration of the rights offering, you may follow the guaranteed delivery procedures described under “The Rights Offering— Guaranteed Delivery Procedures.” If you send a payment that is insufficient to purchase the number of shares you requested, or if the number of shares you requested is not specified in the forms, the payment received will be applied to exercise your subscription rights to the full extent possible based on the amount of the payment received, subject to the elimination of fractional shares. When will I receive my new shares? If you purchase shares of our common stock through the rights offering, you will receive your new shares as soon as practicable after the closing of the rights offering. After I send in my payment and rights certificate, may I cancel my exercise of subscription rights? No. All exercises of subscription rights are irrevocable, even if you later learn information that you consider to be unfavorable to the exercise of your subscription rights and even if the rights offering is extended by our board of directors. However, if we amend the rights - vii - offering to allow for an extension of the rights offering for a period of more than 10days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. You should not exercise your subscription rights unless you are certain that you wish to purchase additional shares of our common stock at a subscription price of $[Ÿ]per full share. What should I do if I want to participate in the rights offering but my shares are held in the name of my broker, dealer, custodian bank or other nominee? If you hold your shares of our common stock in the name of a broker, dealer, custodian bank or other nominee, then your broker, dealer, custodian bank or other nominee is the record holder of the shares you own. The record holder must exercise the subscription rights on your behalf for the shares of our common stock you wish to purchase. If you wish to participate in the rights offering and purchase shares of our common stock, please promptly contact the record holder of your shares. We will ask your broker, dealer, custodian bank or other nominee to notify you of the rights offering. You should complete and return to your record holder the form entitled “Beneficial Owner Election Form.” You should receive this form from your record holder with the other rights offering materials. Will directors and executive officers receive any compensation if they purchase shares in the rights offering in accordance with their previously expressed intentions? No. How many shares will executive officers and directors own after the offering? The number of shares that our executive officers and directors can only be determined upon the completion of the rights offering. The number of shares that the executive officers and directors currently intend to acquire will include an aggregate of 324,134 shares that would otherwise be available upon exercise of their basic subscription rights, which will result in an aggregate purchase price of $[Ÿ]. How many shares of our common stock will be outstanding after the rights offering? As of [Ÿ], 2010, we had [Ÿ]shares of our common stock issued and outstanding. If all of the shares subject to subscription rights and over-subscription rights are sold in the rights offering, we anticipate that we will have approximately [Ÿ]shares of our common stock outstanding after the rights offering. How much money will our company receive from the rights offering? Assuming all the shares of common stock offered are sold, the gross proceeds from the rights offering, including proceeds from officers and directors pursuant to their current purchase intentions, will be approximately $[Ÿ]million. Please see “Use of Proceeds.” - viii - Are there risks in exercising my subscription rights? Yes. The exercise of your subscription rights involves risks. Exercising your subscription rights involves the purchase of additional shares of our common stock and should be considered as carefully as you would consider any other equity investment. Among other things, you should carefully consider the risks described under the headings “Risk Factors” in this prospectus and in the other documents incorporated by reference herein. May stockholders in all states participate in the rights offering? We intend to distribute rights certificates to all stockholders with addresses in the United States other than to those stockholders with addresses in the following states: [Ÿ].We are not doing so either because of regulatory restrictions or because we believe that our costs and expenses to make the requisite filings and submissions to the state securities authorities so as to permit us to distribute rights to stockholders with addresses in these states will be substantially disproportionate to the potential proceeds that we could expect to derive from the exercise of rights by such stockholders. We reserve the right in some states to require stockholders, if they wish to participate, to state and agree upon exercise of their respective rights that they are acquiring the shares for investment purposes only, and that they have no present intention to resell or transfer any shares acquired. Our securities are not being offered in any jurisdiction where the offer is not permitted under applicable local laws. If the rights offering is not completed, will my subscription payment be refunded to me? Yes. The subscription agent will hold all funds it receives in a segregated bank account until completion of the rights offering. If the rights offering is not completed, all subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. If you own shares in “street name,” it may take longer for you to receive payment because the subscription agent will return payments through the record holder of the shares. Will the subscription rights be listed on a stock exchange or national market? The subscription rights may not be sold, transferred or assigned and will not be listed for trading on any stock exchange or market or quoted on the OTC BulletinBoard. How do I exercise my subscription rights if I live outside of the United States? We will not distribute rights certificates to stockholders whose addresses are outside the United States, other than to those stockholders with addresses in the Canadian provinces of Ontario and Quebec, or to those stockholders who have an army post office or foreign post office address. The subscription agent will hold the rights certificates for their account. To exercise subscription rights, these stockholders must notify the subscription agent and timely follow the procedures described in “The Rights Offering— Foreign Stockholders.” What fees or charges apply if I purchase shares of our common stock? We are not charging any fee or sales commission to issue subscription rights to you or to issue shares to you if you exercise your subscription rights. If you exercise your subscription - ix - rights through the record holder of your shares, you are responsible for paying any fees your record holder may charge you. What are the U.S.federal income tax consequences of exercising subscription rights? For U.S.federal income tax purposes, you generally should not recognize income or loss in connection with the receipt or exercise of subscription rights. You are urged to consult your own tax advisor as to your particular tax consequences resulting from the receipt and exercise of subscription rights and the receipt, ownership and disposition of our common stock. For further information, please see “Material U.S.Federal Income Tax Consequences.” To whom should I send my forms and payment? If your shares are held in the name of a broker, dealer or other nominee, then you should send your subscription documents, rights certificate, notices of guaranteed delivery and subscription payment to that record holder. If you are the record holder, then you should send your subscription documents, rights certificate, notices of guaranteed delivery and subscription payment by hand delivery, first class mail or courier service to: By Mail or Overnight Courier: By Hand: American Stock Transfer& Trust Company Operations Center Attn: Reorganization Department 6201 15thAvenue Brooklyn, New York 11219 American Stock Transfer& Trust Company Attn: Reorganization Department 59 Maiden Lane New York, New York 10038 You are solely responsible for completing delivery to the subscription agent of your subscription documents, rights certificate and payment. We urge you to allow sufficient time for delivery of your subscription Whom should I contact if I have other questions? If you have other questions or need assistance, please contact the subscription agent, American Stock Transfer & Trust Company, at (800) [Ÿ]-[Ÿ]. - x - PROSPECTUS SUMMARY This summary highlights information contained in or incorporated by reference into this prospectus. This summary may not contain all of the information that you should consider before deciding whether or not you should exercise your subscription rights. You should carefully read this prospectus, including the documents incorporated by reference, which are described under the heading “Incorporation by Reference” in this prospectus. References in this prospectus to Turbosonic, “we,” “us” and “our” refer to Turbosonic Technologies, Inc. and its consolidated subsidiaries. Overview We design and supply air pollution control technologies to industrial customers worldwide. We believe our products, which are designed to meet the strictest emission regulations for gaseous and particulate emissions, afford economic and technical advantages over competitive air pollution equipment.We currently have two reportable business segments – OEM systems and Aftermarket. Sales are frequently attained through the recommendation of engineering firms who are often engaged in complete plant installations or upgrades. Other sales opportunities are sourced directly with the end user by our independent sales representatives or by our internal sales team. We have sales, project management and field service personnel in remote offices to support local markets. Our leading edge technology and strong project management performance contribute significantly to our strategy of building long-term loyalty and growth through customer satisfaction. This allows us to serve the demanding requirements of multinational firms that we believe can provide a series of opportunities over many years. We perform all process engineering and the detailed design and specifications for all applicable structural, electrical, mechanical and chemical components of such system.We subcontract all fabrication and installation of systems when contracted.Our project managers and quality assurance personnel supervise, and manage all aspects of our contracts to ensure we meet the performance criteria, as agreed with our customers. We were incorporated in the State of Delaware in April 1961. Our executive offices are located at 550 Parkside Drive, Suite A-14, Waterloo, Ontario, Canada N2L 5V4; our telephone number is (519)885-5513. Our website is located at http://www.turbosonic.com. The information on our website is not part of this prospectus. The Rights Offering The following summary describes the principal terms of the rights offering, but is not intended to be complete. See the information under the heading “The Rights Offering” in this prospectus for a more detailed description of the terms and conditions of the rights offering. - 1 - Securities Offered We are distributing, at no charge, to holders of our common stock non-transferable subscription rights to purchase up to [Ÿ] shares of our common stock. You will receive one subscription right for each [Ÿ] shares of common stock owned at 5:00p.m., New York City time, on [Ÿ], 2010. Basic Subscription Privilege The basic subscription privilege of each subscription right will entitle you to purchase oneshare of our common stock at a subscription price of $[Ÿ]per full share. Over-Subscription Privilege If you fully exercise your basic subscription privilege and other stockholders do not fully exercise their basic subscription privileges, you may also exercise an over-subscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons exercising this over-subscription right. To the extent the number of the unsubscribed shares are not sufficient to satisfy all of the properly exercised over-subscription rights requests, then the available shares will be prorated among those who properly exercised over-subscription rights based on the number of shares each rights holder subscribed for under the basic subscription right. If this pro rata allocation results in any stockholder receiving a greater number of shares than the stockholder subscribed for pursuant to the exercise of the over-subscription privilege, then such stockholder will be allocated only that number of shares for which the stockholder oversubscribed, and the remaining shares will be allocated among all other stockholders exercising the over-subscription privilege on the same pro rata basis described above. The proration process will be repeated until all shares have been allocated or all over-subscription exercises have been fulfilled, whichever occurs earlier Record Date 5:00p.m., New York City time, on [Ÿ], 2010. Expiration of the Rights Offering 5:00p.m., New York City time, on [Ÿ], 2010. Subscription Price $[Ÿ]per full share, payable in cash. To be effective, any payment related to the exercise of a right must clear prior to the expiration of the rights offering. Use of Proceeds We are conducting the rights offering to raise additional working capital for marketing opportunities stemming from both recent and anticipated enactments by the U.S. Environmental Protection Agency (EPA) of more stringent emission standards and rules for certain hazardous air pollutants. New rules for sulfur dioxide emissions by coal-fired power plants, pulp and paper mills, metallurgical smelters and cement kilns were adopted by the EPA in June 2010 and took effect on August 23, 2010.Proposed emission rules for Portland cement production facilities are expected to go into effect on November 8, 2010. The EPA is expected to promulgate new boiler MACT (Maximum Achievable Control Technology) rules for industrial steam and power generation in the U.S. market in February 2011.Companies in these industry sectors will be afforded a 3-year compliance timeframe measured from the rules’ respective effective dates.We have years of experience, a large customer base and proven technologies for compliance in each of thesesectors. - 2 - We anticipate that the rights offering will strengthen our financial condition by providing us with additional liquidity and increasing our stockholders’ equity. Non-Transferability of Rights The subscription rights may not be sold, transferred or assigned and will not be listed for trading on any stock exchange or market or quoted on the OTC BulletinBoard. No Board Recommendation Although our directors are investing their own money in the rights offering, our board of directors is making no recommendation regarding your exercise of the subscription rights. You are urged to make your decision based on your own assessment of our business and the rights offering. Please see “Risk Factors” for a discussion of some of the risks involved in investing in our common stock. - 3 - Purchases by Executive Officers and Directors All of our executive officers and outside directors have informed us of their present intention to purchase an aggregate of 324,134 shares that are subject to their basic subscription privileges, at the same subscription price offered to stockholders, for an aggregate of $[Ÿ]. No Revocation All exercises of subscription rights are irrevocable, even if you later learn information that you consider to be unfavorable to the exercise of your subscription rights and even if the rights offering is extended by our board of directors. However, if we amend the rights offering to allow for an extension of the rights offering for a period of more than 10days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. You should not exercise your subscription rights unless you are certain that you wish to purchase additional shares of our common stock at a subscription price of $[Ÿ]per full share. U.S.Federal Income Tax Considerations For U.S.federal income tax purposes, you generally should not recognize income or loss in connection with the receipt or exercise of subscription rights. You are urged to consult your own tax advisor as to your particular tax consequences resulting from the receipt and exercise of subscription rights and the receipt, ownership and disposition of our common stock. For further information, please see “Material U.S.Federal Income Tax Consequences.” Extension, Cancellation and Amendment We have the option to extend the rights offering and the period for exercising your subscription rights for a period not to exceed 30days, although we do not presently intend to do so. If we elect to extend the expiration of the rights offering, we will issue a press release announcing such extension no later than 9:00a.m., New York City time, on the next business day after the most recently announced expiration of the rights offering. We will extend the duration of the rights offering as required by applicable law or regulation and may choose to extend it if we decide to give investors more time to exercise their subscription rights in this rights offering. If we elect to extend the rights offering for a period of more than 10days, then holders who have subscribed for rights may cancel their subscriptions and receive a refund of all money advanced. Our board of directors may cancel the rights offering at any - 4 - time prior to the expiration of the rights offering for any reason. In the event that the rights offering is cancelled, we will issue a press release notifying stockholders of the cancellation and all subscription payments received by the subscription agent will be returned, without interest or penalty, as soon as practicable. Our board of directors also reserves the right to amend or modify the terms of the rights offering. If we should make any fundamental changes to the terms set forth in this prospectus, we will file a post-effective amendment to the registration statement in which this prospectus is included, offer potential purchasers who have subscribed for rights the opportunity to cancel such subscriptions and issue a refund of any money advanced by such stockholder and recirculate an updated prospectus after the post-effective amendment is declared effective with the SEC. In addition, upon such event, we may extend the expiration date of this rights offering to allow holders of rights ample time to make new investment decisions and for us to recirculate updated documentation. Promptly following any such occurrence, we will issue a press release announcing any changes with respect to this rights offering and the new expiration date. The terms of the rights offering cannot be modified or amended after the expiration date of the rights offering. Although we do not presently intend to do so, we may choose to amend or modify the terms of the rights offering for any reason, including, without limitation, in order to increase participation in the rights offering. Such amendments or modifications may include a change in the subscription price although no such change is presently contemplated. Procedures for Exercising Rights To exercise your subscription rights, you must complete the rights certificate and deliver it to the subscription agent, American Stock Transfer& Trust Company, together with full payment for all the subscription rights you elect to exercise under the basic subscription privilege and over-subscription privilege. You may deliver the documents and payments by mail or commercial carrier. If regular mail is used for this purpose, we recommend using registered mail, properly insured, with return receipt requested. If you cannot deliver your rights certificate to the subscription agent prior to the expiration of the rights offering, you may follow the guaranteed delivery - 5 - procedures described under “The Rights Offering— Guaranteed Delivery Procedures.” Subscription Agent American Stock Transfer& Trust Company SharesOutstanding Before the Rights Offering [Ÿ]shares of our common stock were outstanding as of [Ÿ], 2010. SharesOutstanding After Completion of the Rights Offering We expect to issue [Ÿ]shares of our common stock in this rights offering through the exercise of subscription rights. After the rights offering, we anticipate that we will have approximately [Ÿ]shares of our common stock outstanding. Risk Factors Stockholders considering making an investment by exercising subscription rights in the rights offering should carefully read and consider the information set forth in “Risk Factors” beginning on page[Ÿ] of this prospectus, and the risk factors set forth in our Annual Report on Form10-K for our fiscal year ended June 30, 2010 and the other documents incorporated by reference herein and the risks that we have highlighted in other sections of this prospectus. Fees and Expenses We will pay the fees and expenses related to the rights offering. Trading Symbol Shares of our common stock are currently quoted on the OTC Bulletin Board under the symbol “TSTA.” - 6 - Summary Financial Information The selected consolidated financial data presented below should be read in conjunction with our consolidated financial statements and the notes to the consolidated financial statements and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in our Annual Report on Form10-K for our fiscal year ended June 30, 2010, which is incorporated herein by reference. Statement of Operations Data: [expressed in United States dollars] Years Ended June 30, $ $ CONTRACT REVENUE AND SALES OEM systems revenue Aftermarket revenue CONTRACT COSTS AND COST OF SALES OEM systems contract costs and costs of sales Aftermarket contract costs and cost of sales Gross margin EXPENSES Selling, general and administrative Research and development expense Depreciation and amortization (Loss) income from operations ) Interest income Interest expense ) ) (Loss) income before provision for income taxes ) (Recovery of) provision for income taxes ) Net (loss) income ) Other comprehensive income (loss): Foreign currency translation adjustment ) Comprehensive (loss) income ) Basic (loss)earnings per share $ ) $ Diluted (loss) earnings per share $ ) $ Basic weighted average number of shares Diluted weighted average number of shares - 7 - Balance Sheet Data: [expressed in United States dollars] As of June 30, 2010 Actual As Adjusted(1) Total Assets $ $ Total Liabilities $ $ Stockholders’ Equity $ $ Cash and Cash Equivalents $ $ Working Capital $ $ Assumes the exercise of all distributed rights and receipt of gross proceeds of $[Ÿ ]; does not assume payment of rights offering costs and expenses. - 8 - RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with the other information included or incorporated by reference in this prospectus, including the risk factors set forth in our Annual Report on Form10-K for our fiscal year ended June 30, 2010 and in the other documents incorporated by reference herein before making a decision to invest in our common stock. If any of these risks actually occur, our business, results of operations and financial condition could suffer. In that case, the market price of our common stock could decline, and you may lose all or part of your investment. Risks Related to the Rights Offering The market price of our common stock is volatile and may decline before or after the subscription rights expire. The market price of our common stock could be subject to wide fluctuations in response to numerous factors, some of which are beyond our control. These factors include, among other things, actual or anticipated variations in our costs of doing business, operating results and cash flow, the nature and content of our earnings releases and our competitors’ earnings releases, customers, competitors or markets, changes in business conditions in our markets and the general state of the securities markets and the market for similar stocks, changes in capital markets that affect the perceived availability of capital to companies in our industries, governmental legislation or regulation the environment, as well as general economic and market conditions, such as continued downturns in our economy and recessions. We cannot assure you that the market price of our common stock will not decline after you elect to exercise your subscription rights. If that occurs, you may have committed to buy shares of our common stock in the rights offering at a price greater than the prevailing market price, and could have an immediate unrealized loss. Moreover, we cannot assure you that following the exercise of your subscription rights you will be able to sell your common stock at a price equal to or greater than the subscription price. Until shares are delivered upon expiration of the rights offering, you will not be able to sell the shares of our common stock that you purchase in the rights offering. Certificates representing shares of our common stock purchased will be delivered as soon as practicable after expiration of the rights offering. We will not pay you interest on funds delivered to the subscription agent pursuant to the exercise of subscription rights. If you do not fully exercise your subscription rights, your ownership interest will be diluted. The rights offering will result in our issuance of approximately [Ÿ]shares of our common stock. If you choose not to fully exercise your subscription rights prior to the expiration of the rights offering, your relative ownership interest in us will be diluted. - 9 - The subscription rights are not transferable and there is no market for the subscription rights. You may not sell, transfer or assign your subscription rights. The subscription rights are only transferable by operation of law. Because the subscription rights are non-transferable, there is no market or other means for you to directly realize any value associated with the subscription rights. You must exercise the subscription rights and acquire additional shares of our common stock to realize any value that may be embedded in the subscription rights. The subscription price determined for the rights offering is not an indication of the fair value of our common stock. In determining the subscription price for the rights offering, our board of directors considered a number of factors, including: the likely cost of capital from other sources, the price at which our stockholders might be willing to participate in the rights offering, historical and current trading prices for our common stock, our need for liquidity and capital and the desire to provide an opportunity to our stockholders to participate in the rights offering on a pro rata basis. In conjunction with its review of these factors, our board of directors also reviewed a range of discounts to market value represented by the subscription prices in various prior rights offerings of public companies. The subscription price was established at a price of $[Ÿ] per full share. The subscription price is not necessarily related to our book value, net worth or any other established criteria of value and may or may not be considered the fair value of our common stock to be offered in the rights offering. We cannot give any assurance that our common shares will trade at or above the subscription price in any given time period. After the date of this prospectus, our common stock may trade at prices above or below the subscription price. Because our management will have broad discretion over the use of the gross proceeds from the rights offering, you may not agree with how we use the proceeds, and we may not invest the proceeds successfully. We are conducting the rights offering to raise capital that we intend to use for the purposes described elsewhere in this prospectus. While we currently expect to use most of the proceeds for these purposes, we may also use the proceeds for general corporate purposes.You will be relying on the judgment of our management with regard to the use of the proceeds from the rights offering, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used appropriately. It is possible that the proceeds will be invested in a way that does not yield a favorable, or any, return for our company. We may cancel the rights offering at any time prior to the expiration of the rights offering, and neither we nor the subscription agent will have any obligation to you except to return your exercise payments. We may, in our sole discretion, decide not to continue with the rights offering or cancel the rights offering prior to the expiration of the rights offering. If the rights offering is cancelled, we will issue a press release notifying stockholders of the cancellation and all subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. - 10 - The rights offering does not have a minimum amount of proceeds and there can be no assurance that stockholders will choose to exercise their subscription rights, which means that if you exercise your rights you may be investing in a company that continues to desire additional capital. There can be no assurance that any stockholders will exercise their subscription rights. There is no minimum amount of proceeds required to complete the rights offering. In addition, all exercises of subscription rights are irrevocable, even if you later learn information that you consider to be unfavorable to the exercise of your subscription rights and even if the rights offering is extended by our board of directors. However, if we amend the rights offering to allow for an extension of the rights offering for a period of more than 10days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. If you exercise the basic subscription privilege or the over-subscription privilege, but we do not raise the desired amount of capital in this rights offering, you may be investing in a company that continues to desire additional capital. You may not revoke your subscription exercise, even if the rights offering is extended by our board of directors, and you could be committed to buying shares above the prevailing market price. Once you exercise your subscription rights, you may not revoke the exercise of such rights. If our board of directors decides to exercise its option to extend the rights offering, you still may not revoke the exercise of your subscription rights. However, if we amend the rights offering to allow for an extension of the rights offering for a period of more than 10days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. The public trading market price of our common stock may decline before the subscription rights expire. If you exercise your subscription rights and, afterwards, the public trading market price of our common stock decreases below the subscription price, you will have committed to buying shares of our common stock at a price above the prevailing market price. Our common stock is quoted on the OTC Bulletin Board under the symbol “TSTA” and the last reported sales price of our common stock on OTC Bulletin Board on [Ÿ], 2010 was $[Ÿ]per share. Following the exercise of your rights, you may be unable to sell your shares of our common stock at a price equal to or greater than the subscription price you paid for such shares, and you may lose all or part of your investment in our common stock. If you do not act promptly and follow the subscription instructions, your exercise of subscription rights will be rejected. Stockholders that desire to purchase shares in the rights offering must act promptly to ensure that all required forms and payments are actually received by the subscription agent prior to the expiration of the rights offering. If you are a beneficial owner of shares (i.e., you shares are held in “street” name), you must act promptly to ensure that your broker, dealer, custodian bank or other nominee acts for you and that all required forms and payments are actually received by the subscription agent prior to the expiration of the rights offering. We are not responsible if your broker, custodian or nominee fails to ensure that all required forms and payments are actually received by the subscription agent prior to the expiration of the rights offering. If you fail to - 11 - complete and sign the required subscription forms, send an incorrect payment amount or otherwise fail to follow the subscription procedures that apply to your exercise in the rights offering prior to the expiration of the rights offering, the subscription agent will reject your subscription or accept it only to the extent of the payment received. Neither we nor our subscription agent undertakes to contact you concerning an incomplete or incorrect subscription form or payment, nor are we under any obligation to correct such forms or payment. We have the sole discretion to determine whether a subscription exercise properly complies with the subscription procedures. Our executive officers and outside directors may significantly increase their relative ownership and voting interest in our company to the extent our existing stockholders do not exercise their full subscription rights. All of our executive officers and outside directors have informed us of their present intention to purchase an aggregate of 324,134 shares that are subject to their basic subscription privileges, at the same subscription price offered to stockholders, for an aggregate of $[Ÿ]. Consequently, our executive officers and outside directors may substantially increase their relative beneficial ownership and voting interest in our company from 16.5% to [Ÿ]% if no other stockholders exercise their subscription rights, and your relative ownership in our company will be diluted. Their percentage of ownership of our common stock will increase even if some but not all other stockholders exercise their subscription rights. If the members of our board of directors and our executive officers follow through on their present intention to participate in the rights offering as discussed elsewhere in this prospectus and no other stockholders exercise their subscription rights, the beneficial ownership of our executive officers and directors as a group would increase from 16.5% to [Ÿ]. We may amend or modify the terms of the rights offering at any time prior to the expiration of the rights offering in our sole discretion. Our board of directors reserves the right to amend or modify the terms of the rights offering in its sole discretion. Although we do not presently intend to do so, we may choose to amend or modify the terms of the rights offering for any reason, including, without limitation, in order to increase participation in the rights offering. Such amendments or modifications may include a change in the subscription price although no such change is presently contemplated. If we should make any fundamental changes to the terms set forth in this prospectus, we will file a post-effective amendment to the registration statement in which this prospectus is included, offer potential purchasers who have subscribed for rights the opportunity to cancel such subscriptions and issue a refund of any money advanced by such stockholder and recirculate an updated prospectus after the post-effective amendment is declared effective with the SEC. In addition, upon such event, we may extend the expiration date of this rights offering to allow holders of rights ample time to make new investment decisions and for us to recirculate updated documentation. Promptly following any such occurrence, we will issue a press release announcing any changes with respect to this rights offering and the new expiration date. The terms of the rights offering cannot be modified or amended after the expiration date of the rights offering. - 12 - The rights offering may cause the price of our common stock to decrease. The subscription price of $[Ÿ] per share is lower than the average of the closing sales prices of our common stock over the thirty (30)trading day period ended [Ÿ], 2010, the last trading day prior to the announcement of the subscription price. The average of the closing sales prices of our common stock over the thirty (30) trading day period ended [Ÿ], 2010 was $[Ÿ]. The announcement of the rights offering and its terms, including the subscription price, together with the number of shares of common stock we could issue if the rights offering is completed, may result in an immediate decrease in the trading price of our common stock. This decrease may continue after the completion of the rights offering. If that occurs, your purchase of shares of our common stock in the rights offering may be at a price greater than the prevailing trading price. Further, if a substantial number of subscription rights are exercised and the holders of the shares received upon exercise of those subscription rights choose to sell some or all of those shares, the resulting sales could depress the market price of our common stock. Risks Related to our Business Our operating results for fiscal 2010 were significantly and negatively impacted by the economic downturn. Our operating revenues for our fiscal year ended June 30, 2010 were approximately $13,886,000, representing a decrease of 45.3% when compared to our operating revenues of approximately $25,405,000 for our prior fiscal year, as our clients curtailed capital expenditures and deferred order placements as they sought to cope with the effects of the economic downturn upon their businesses.We incurred a fiscal 2010 operating loss of approximately $1,884,000 and a net loss of approximately $975,000, respectively, as contrasted with an operating profit of $2,165,000 and a net profit of approximately $1,556,000, respectively, in fiscal 2009.Our backlog at June 30, 2010 was approximately $3,000,000 as compared to a backlog of approximately $10,200,000 at the end of fiscal 2009.Exacerbating our fiscal 2010 operating results were U.S. legislative delays in the enactment of new and stringent definitions of certain environmental standards for hazardous pollutants which caused many of our historical and prospective clients across market sectors to delay their orders in anticipation of extended mandatory compliance dates.We are unable to give you any assurance as to the timing, strength and duration of any economic recovery nor can we give you any assurance as to when we may return to profitability. We are dependent on environmental regulation to drive our orders. The market for our air pollution control products and systems is directly dependent upon the existence and enforcement of laws and regulations, which limit the release of pollutants into the atmosphere and impose substantial penalties for non-compliance.Stringent enforcement of these laws and regulations may increase the attractiveness of, and demand for our products and services, whereas lax enforcement and/or repeal in whole or in part may have the opposite effect. - 13 - Our revenue is concentrated among a few customers who vary from year to year. Sales to our top three customers accounted for 53% of our net revenues in the fiscal year ended June 30, 2010 and 51% in 2009. One was a repeat customer accounting for 15% in 2010 (12% in 2009). The bulk of our revenue is large dollar capital contracts where the customer base may change widely on a year-to-year basis.Our inability to replace these customers on an annual basis could materially and adversely affect future revenue and profitability. Our proprietary technology and rights have limited protection. We rely on a combination of patents, trade and service marks, trade secrets and know-how to protect our proprietary technology and rights. There can be no assurance that our patents will not be infringed upon, that we would have adequate remedies for any such infringement, or that our trade secrets will not otherwise become known to or independently developed by competitors. There can also be no assurance that any patents now or hereafter issued to, licensed by or applied for by us will be upheld, if challenged, or that the protections afforded thereby will not be circumvented by others. Litigation may be necessary to defend our proprietary rights, which would result in significant cost to us and a diversion of effort of our personnel. Our foreign sales are subject to certain inherent risks. Approximately 30% and 26%, respectively, of our revenues during our fiscal years ended June 30, 2010 and 2009 were derived from sales made outside of North America.Foreign sales are subject to certain inherent risks, including unexpected changes in political, regulatory and other legal requirements, tariffs and other trade barriers, regional economic conditions and business practices, greater difficulty in collection of accounts receivable, foreign exchange fluctuations and potentially adverse tax consequences.There can be no assurance that these factors will not have an adverse impact on our future foreign sales and, consequently, on our operating results. Permitting delays may cause extended delay or cancellation of one or more of our large projects. Some of our projects require permits to be issued by one or more governmental agencies prior to the commencement of both construction and operation.Issuance of such permits could be delayed by political and other considerations.Permitting delays could cause extended delay or cancellation of one or more of our large project opportunities, which would adversely impact our future revenues. Since we do not manufacture or fabricate our own products or systems, we are dependent on the services of third party manufacturers and fabricators. We do not manufacture or fabricate our own products or systems, relying instead upon the services of third party manufacturers and fabricators. We also do not engage in the field construction of our systems but rely on field construction subcontractors operating under the supervision of our own employees. The unavailability of the services of, or a substantial increase - 14 - in pricing by a significant number of these manufacturers, fabricators or subcontractors could adversely affect us. The markets for environmental control products are very competitive. The markets for environmental control products are characterized by substantial competition based primarily on engineering and technological expertise and quality of service. Because virtually all contracts for our products and systems are obtained through competitive bidding, price is also a competitive factor and may be the most significant factor in certain instances. Although we believe that we compete on the basis of our technical expertise and reputation for service, there can be no assurance that we will maintain our competitive position in our principal markets. Our fixed price contracts expose us to losses in the event of cost overruns. Our receipt of a fixed price contract as a consequence of being the lowest competitive bidder carries the inherent risk that our actual performance costs may exceed the estimates upon which our bid for such contract was based. To the extent that contract performance costs exceed projected costs, our profitability could be materially adversely affected.Escalation clauses regarding labor or material changes, including commodity price changes, are not normally accepted by our clients.Rather we may elect to place orders as soon after receipt of a firm customer order as possible to manage our labor/material price escalation exposure. Adverse economic conditions may cause customers to delay or terminate our fixed price contracts. Due to a number of factors including adverse market conditions, fixed price contracts may be delayed or terminated by customers.Although we are typically protected by contractual terms that will address the cost implications of these events, any such delays may have a material impact on our contract revenue and therefore our profitability in a given fiscal period. - 15 - DILUTION Purchasers of our common stock in the rights offering will experience an immediate and substantial dilution of the net tangible book value of the shares purchased. At June 30, 2010, we had a net tangible book value of approximately $[Ÿ], or $[Ÿ]per share of our common stock. After giving effect to the sale of [Ÿ]shares of our common stock in the rights offering and after deducting transaction and offering expenses, the pro forma net tangible book value at June 30, 2010, attributable to common stockholders would have been $[Ÿ], or $[Ÿ]per share of our common stock. This amount represents an immediate dilution to purchasers in the rights offering of $[Ÿ]. The following table illustrates this per share dilution. Subscription Price $[Ÿ] Net tangible book value per share at June 30, 2010, before the rights offering $[Ÿ] Net increase in pro forma tangible book value per share attributable to the rights offering [Ÿ] Pro forma net tangible book value per share after giving effect to the rights offering $[Ÿ] Dilution in pro forma net tangible book value per share to purchasers $[Ÿ] - 16 - PRICE RANGE OF OUR COMMON STOCK Our common stock is quoted on the OTC Bulletin Board under the symbol “TSTA”. The following table sets forth the range of the bid quotations for our common stock for the periods shown, as furnished by The Nasdaq Stock Market. High(1) Low(1) Fiscal Year Ending June 30, 2011: First Quarter (through [Ÿ], 2010) $[Ÿ] $[Ÿ] Fiscal Year Ended June 30, 2010: First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended June 30, 2009: First Quarter Second Quarter Third Quarter Fourth Quarter The above quotations represent prices between dealers and do not include retail mark up, markdown or commissions. They do not necessarily represent actual transactions. The last sales price of our common stock on [Ÿ], 2010 was $[Ÿ] per share. As of [Ÿ], 2010, there were 301 holders of record and approximately 1,500 beneficial holders of the common stock. This number of beneficial holders represents the number of actual holders of our common stock, including an estimate of the beneficial owners of shares held in “nominee” or “street” name. We do not anticipate paying any cash dividends in the foreseeable future, as it is the current policy of our Board of Directors to retain any earnings to finance our future operations and expand our business. USE OF PROCEEDS We are conducting the rights offering to raise additional working capitalfor marketing opportunities stemming from both recent and anticipated enactments by the U.S. Environmental Protection Agency (EPA) of more stringent emission standards and rules for certain hazardous air pollutants. New rules for sulfur dioxide emissions by coal-fired power plants, pulp and paper mills, metallurgical smelters and cement kilns were adopted by the EPA in June 2010 and took effect on August 23, 2010. Proposed emission rules for Portland cement production facilities are expected to go into effect on November 8, 2010. The EPA is expected to promulgate new boiler MACT (Maximum Achievable Control Technology) rules for industrial steam and power generation in the U.S. market in February 2011.Companies in these industry sectors will be afforded a 3-year compliance timeframe measured from the rules’ respective effective dates.We have years of experience, a large customer base and proven technologies for compliance in each of thesesectors. Any rights offering proceeds not expended for the purposes discussed above will be used for working capital and general corporate purposes. We anticipate that the rights offering will strengthen our financial condition by providing us with additional liquidity and increasing our stockholders’ equity. - 17 - CAPITALIZATION The following table sets forth our cash and cash equivalents and our capitalization as of June 30, 2010 on an actual basis and as adjusted to give effect to the rights offering, assuming gross proceeds from the rights offering of $[Ÿ]million and before deducting the estimated offering expenses. You should read this table together with the information under the heading “Management’s Discussion and Analysis of Results of Operations and Financial Condition” and our consolidated financial statements and related notes and other financial information incorporated by reference to our annual report on Form10-K for our fiscal year ended June 30, 2010. As of June 30, 2010 Actual As Adjusted (unaudited) Cash and cash equivalents $ $
